Citation Nr: 1111045	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-27 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability, to include flat feet, plantar fasciitis, tarsal tunnel syndrome and arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1986 to August 1989.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

In a June 1990 rating decision, the RO denied the Veteran's service-connection claim for flat feet.  The Veteran did not appeal this decision.

In February 2006, the Veteran filed a request to reopen his previously-denied service-connection claim.  The RO reopened this claim, but denied it on the merits in the above-referenced February 2007 rating decision.  The Veteran disagreed and perfected an appeal as to that issue.  

As will be discussed below, the Board is reopening the Veteran's service-connection claim based on the submission of new and material evidence.              See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO].  In addition, although the Veteran's claim was previously identified and developed as one for entitlement to service connection for bilateral flat feet, based on his description of his symptoms and the information submitted, the Board finds that his claim also reasonably encompasses his other diagnosed foot deformities, which include plantar fasciitis, tarsal tunnel syndrome, and arthritis.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any foot disability, to include flat feet, plantar fasciitis, tarsal tunnel syndrome and arthritis.

The Veteran's reopened foot disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1990, the RO denied the Veteran's service-connection claim for flat feet.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's June 1990 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The June 1990 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002);            38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the June 1990 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral foot disability.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify him of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.     See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Veteran's original service-connection claim for flat feet was denied by the RO in a June 1990 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's claim in June 1990 based on findings that the Veteran's flat foot disability was a congenital disorder that preexisted his military service and was not aggravated beyond its normal progression by military service.  See the June 1990 RO rating decision, page 2.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 1990] evidence bears directly and substantially upon these findings.

In November 2006, the Veteran underwent a VA foot examination.  After review of the Veteran's claims folder, and upon examination of the Veteran's feet, the November 2006 VA examiner pertinently reported that it is "less likely as not that the veteran's notation of May 5, 1987 [located in the Veteran's service treatment records], i.e. flat feet, was congenital."  The examiner went on to note that "I do not believe this veteran has flat feet or pes planus bilateral at present and I do not believe that this existed in the past . . . congenitally."  See the November 2006 VA examiner's report, page 4.  The examiner did however acknowledge current arthritic changes of the right and left foot from x-ray reports.  Other VA treatment reports submitted since June 1990 also show current diagnoses of plantar fasciitis, as well as tarsal tunnel syndrome.  See, e.g., the Veteran's September 10, 1998 VA x-ray report; see also the Veteran's February 16, 1999 VA Podiatry Progress Note.  

In light of the newly-added evidence, The Veteran contends that his foot disability did not preexist his enlistment into service, but rather had its onset during active duty military service.  See the Veteran's July 2007 Notice of Disagreement [indicating that he started developing pain and swelling in his feet during his naval service from "running in the 3/4 & combat boots"].  In addition, the Veteran has indicated that he "still suffer[s] from this condition and continue to have problems with my feet and the pain."  Id. 

The Board finds that the above-referenced lay and medical evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the lay and medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.         See Justus, supra.  

This new evidence relates to facts necessary to substantiate the Veteran's now expanded service-connection claim for a bilateral food disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disability.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the foot disability claim may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disability is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for a bilateral foot disability, to include flat feet, plantar fasciitis, tarsal tunnel syndrome, and arthritis must be remanded for further procedural and evidentiary development.  

The Veteran claims that he currently has a bilateral foot disability that had its onset during active duty military service.  As discussed above, the Veteran has been diagnosed with plantar fasciitis, tarsal tunnel syndrome, and arthritis of the right and left foot in recent years.

Notably, in May 1987, the Veteran sought treatment in service for pain on the bottoms of both feet with radiating pain up both calves.  He was diagnosed with "moderate pes planus" at that time.  See the Veteran's May 5, 1987 Chronological Record of Medical Care.  The Veteran's prior examination upon enlistment dated in February 1986 indicated a "normal" clinical evaluation of the Veteran's feet.  

Crucially, there is no medical opinion of record attributing any of the Veteran's current bilateral foot disabilities to his active duty service, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA foot examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App.        79 (2006).

Additionally, since the Board has expanded the Veteran's service-connection claim from one simply for flat feet to one for any foot disability, the RO has not yet had the opportunity to provide the Veteran pre-adjudicatory notice of the information and evidence necessary to support a claim for any foot disorder.  Corrective notification action is thus needed.  38 C.F.R. §§ 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his claimed foot disabilities.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include updated VA treatment records, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran and his representative a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for a bilateral foot disability.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim in terms of 38 C.F.R. §§ 3.303, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

3.  VBA should then schedule the Veteran for a VA examination of his feet.  The Veteran's claims folder and a copy of this REMAND should send to, and reviewed by the examiner.  X-rays should be taken of the Veteran's right and left foot.  After review of the Veteran's prior medical history and current x-ray reports, and upon physical examination of the Veteran's feet, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any.  

For each identified foot disability, the examiner should proffer an opinion as to whether the disability existed prior to the Veteran's entry into active duty.  

For each identified foot disability that did not exist prior to active service, the examiner should opine as to whether it is as likely as not (i.e. 50 percent or greater probability) that the disability had its onset in, or is otherwise related to his active duty military service.  The examiner should specifically comment upon the Veteran's in-service diagnosis of pes planus, as well as the recent findings of the November 2006 VA examiner ruling out such that diagnosis.  

For each identified foot disability that existed prior to the Veteran's entry into active duty, the examiner opine as to whether the disability increased in severity beyond the natural progress of the disability during active duty military service.  

A report should be prepared and associated with the Veteran's VA claims folder.  A rationale for each opinion proffered should be included in the examination report.  If a requested opinion cannot be provided, the examiner should set forth the reasons, in detail, that such examination could not be rendered.  

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


